Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/25/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borland et al (US 2013/0180583 A1) in view of Lee et al (US 2009/0151781 A1).
Regarding claims 1 and 2, Borland suggests or otherwise renders obvious a process for the production of an article of glass with an applied electrically conductive grid comprising applying a conductive paste to a substrate; firing the paste to form the electrically conductive grid; soldering leads or a copper ribbon (i.e., an electrical connector) to the electrically conductive grid via a solder; wherein the conductive paste comprises finely divided particles of a conductive metal, particles of glass frit, and an organic medium (abstract, para 2-4, 6, 24-25, 62).
50 (average particle size) of 0.1 to 3.0 microns (para 35) which overlaps that of the instant claim range (e.g., all the particles could be the same size from 0.1 to 3.0 microns). It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Borland, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
With regard to the solder being lead-free, it would have been obvious to one of ordinary skill in the art at the time of invention to pick a lead-free solder, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Borland fails to expressly suggest a glass substrate. However, Borland does suggest that of a silicon wafer substrate. However, Borland does teach the use of silicon wafer substrates in that in the process of forming a solar cell (para 3-4, 13).
Lee suggests solar cells wherein the substrates on which the layers are formed may be glass wafers or silicon wafers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the glass wafer of Lee for the silicon wafer of Borland as modified by Lee, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 3, Borland suggests the glass frit comprises bismuth (para 37-39).
Regarding claim 4, Borland suggests said glass frit is present in an amount of 0.5-5 wt % by weight of the total weight of said paste which lies within the range of the instant claims.
Regarding claims 5-6, Borland suggests said silver or metal powder is present in an amount of 70-93 wt % by weight of the total weight of said paste which overlaps the range of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Borland, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 7, Borland suggests the silver particles have a d50 (average particle size) of 6.0 to 11.0 microns (para 32) which lies within the range of the instant claims.
Regarding claim 9, Borland suggests said organic medium is present in an amount of 5-30% by weight of the total weight of said paste (para 50) which lies within the range of the instant claims.
Regarding claim 10, Borland suggests the paste further comprises a transition metal oxide (para 43); and it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of the transition metal oxide in the composition to optimize the physical properties of the composition. "[W]here the general MPEP § 2144.05 II A). 
Regarding claims 13 and 14, Borland suggests or otherwise renders obvious step a) is carried out by screen printing or step a) is carried out by ink-jet printing (para 52).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borland and Lee as applied to claim 1 above, and further in view of Yamakawa et al (US 2006/0022173 A1).
	Borland as modified by Lee suggests the process of claim 1.
	Borland as modified by Lee fails to suggest the organic medium comprises ethyl cellulose, terpineol, and butyl carbitol.
Yamakawa teaches conductive pastes comprising metal powders, glass frit, and an organic medium used for forming circuits; wherein the organic medium may comprise ethyl cellulose, butyl carbitol acetate and/or terpineol (abstract, para 1, 10-16, 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the organic medium of Yamakawa for the organic medium of Borland as modified by Lee, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borland as applied to claim 1 above, and further in view of Takemoto et al ( US 2004/0141873 A1).
Borland as modified by Lee suggests the process of claim 1.
Borland as modified by Lee fails to suggest the lead-free solder comprises tin, silver, and copper and the lead-free solder further comprises nickel, cobalt, zinc or bismuth.
Takemoto teaches solder compositions for bonding electronic parts substantially free of lead comprising tin, cobalt, iron, copper, silver, nickel, zinc, and/or bismuth (abstract, para 3, 16-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the solder of Takemoto for the solder of Borland as modified by Lee, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive.
Applicant contends that the paste in Borland is deposited on a crystalline semiconductor wafer, not on a glass substrate as recited in claim 1. This is not persuasive. Borland does teach the use of silicon wafer substrates in that in the process of forming a solar cell (para 3-4, 13). However, Lee suggests solar cells wherein the substrates on which the layers are formed may be glass wafers or silicon wafers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the glass wafer of Lee for the silicon wafer of Borland as modified by Lee, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
With regard to the solder being lead-free, Borland teaches the soldering of electrodes (i.e., electrical connectors) (para 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to pick a lead-free solder, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Applicant contends Borland does not teach a glass frit which has a particle size D90 of less than 4 microns or that such a glass frit is advantageous in improving lead-free solder connections on glass substrates. First, Borland teaches the glass frit and any added flux also provide adhesion to the substrate and aid in the adhesion of subsequently soldered leads to the electrode (para 4). Second, Borland suggests the glass frit particles have a d50 (average particle size) of 0.1 to 3.0 microns (para 35) which overlaps that of the instant claim range (e.g., all the particles could be the same size from 0.1 to 3.0 microns). It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Borland, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05). The Examiner contends that an average particle size of 0.1 to 3.0 microns would have suggested to one of ordinary skill in the art at the time of invention the use of any and all particles sizes within that range which would have also rendered obvious a particle size D90 within that range. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783